ORDER
PER CURIAM.
Brent Duchsherer appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He alleges that the motion court clearly erred in denying his motion because there was no factual basis for his guilty plea to felony nonsupport of a child under § 568.040 RSMo 1994.
Finding the motion court’s ruling on the Rule 24.035 motion is based on findings of fact that are not clearly erroneous, we *929affirm by this summary order pursuant to Rule 84.16(b). We have provided a memorandum to the parties explaining the reasons for our decision.